I114th CONGRESS2d SessionH. R. 6494IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 39, United States Code, to provide that any absentee ballot may be mailed free of postage, and for other purposes. 
1.Short titleThis Act may be cited as the Postage Free Ballot Act.  2.Absentee ballots carried free of postage (a)In generalChapter 34 of title 39, United States Code, is amended by adding after section 3406 the following: 
 
3407.Absentee ballots carried free of postage 
(a)Any absentee ballot for any election shall be carried expeditiously and free of postage. (b)As used in this section, the term absentee ballot does not include any ballot covered by section 3406. . 
(b)Clerical amendmentThe table of sections for chapter 34 of such title is amended by inserting after the item relating to section 3406 the following:   3407. Absentee ballots carried free of postage.. (c)ReimbursementSection 2401(c) of title 39, United States Code, is amended by striking 3406 and inserting 3407. 
3.Use by States of requirements payments under Help America Vote Act of 2002 to reimburse Postal Service 
(a)Authorizing use of paymentsSection 251(b) of the Help America Vote Act of 2002 (52 U.S.C. 21001(b)) is amended— (1)in paragraph (1), by striking as provided in paragraphs (2) and (3) and inserting as otherwise provided in this subsection; and 
(2)by adding at the end the following new paragraph:  (4)Reimbursement of Postal Service for costs associated with absentee ballotsA State shall use a requirements payment to reimburse the United States Postal Service for the revenue which the Postal Service would have obtained as the result of the mailing of absentee ballots in the State but for section 3407 of title 39, United States Code.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the requirements payments made to a State under part 1 of subtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.)— (1)for fiscal year 2017 or any previous fiscal year, but only to the extent that any such payment remains unobligated or unexpended by the State as of the date of the enactment of this Act; and 
(2)for fiscal year 2018 and each succeeding fiscal year.  